             Case 1:16-cr-00317-PAE Document 678 Filed 02/12/21 Page 1 of 3




                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                          75 MAIDEN LANE
THOMAS H. NOOTER*                                                             SUITE 503
LEE A. GINSBERG                                                        NEW YORK, N.Y. 10038

                                                                           (212) 608-0808
*NY AND CALIF. BARS                                                   TELECOPIER (212) 962-9696


                                    January 27, 2021

Honorable Paul A. Engelmayer
United States District Judge
40 Foley Square
New York, NY 10007
                                                        Letter Motion, Part on Consent
RE:       United States v. Robert Wilson, Sr.
          16 Cr. 317-17 (PAE)

Your Honor:

       I am the attorney appointed pursuant to the Criminal Justice Act to represent
this defendant in making an application for “compassionate release.” I made that
motion on August 19, 2020, which was granted by this Court in an Order dated
August 31, 2020, with final terms of release stated by the Court in an Order dated
September 3, 2020.

      The Court’s final order directed that Mr. Wilson was to be released to home
confinement for twelve months under electronic monitoring with a GPS monitoring
system, and that he could be allowed out of his house for medical appointments and
emergencies. (See Order of September 3, 2020, document 657).

      I am writing now to request two forms of modification of these terms, the first
of which is consented to by the government and the Probation Department, and the
second of which is not.

       The first request is that Mr. Wilson, Sr., be permitted to leave his home, at
times and under such terms as his Probation Officer will direct, to attend two
funerals in New York City: the first is of his aunt, Marcia Kelly, whose funeral will
be in the Bronx on January 29, 2021 from 9:00am to 1:00pm, and the second is of

                                            -1-
        Case 1:16-cr-00317-PAE Document 678 Filed 02/12/21 Page 2 of 3




his grandmother, Yvonne Wilson, which will include a service in Manhattan on
January 5, 2021 from 3:00pm to 9:00pm, and a graveside service at the Woodlawn
Cemetary in the Bronx on January 6, 2021, from 8:00am to 1:00pm.

      As stated, the government expressed no opposition to this portion of the
request provided that the Probation Officer had no objection, and Probation Officer
Herrera has no objection. I propose that Officer Herrera set the times of day that
Mr. Wilson can be out of his home (and make any adjustments if the plans for these
funerals are changed).

      The second request is for the Court to grant a modification of the terms of
home confinement to permit Mr. Wilson to leave his house for up to one hour per
day (perhaps just on weekdays, if that is easier for Probation to monitor) so that he
can walk in his neighborhood to get exercise. He would not take any public or other
transportation and would not leave his immediate neighborhood.

       The reason for this request is as follows: as the Court noted in its initial order
granting “compassionate release,” the government agreed that a major risk factor
for Mr. Wilson was his obesity (see Order of August 31, 2020, page 4). That
condition continues unabated. Mr. Wilson, while never leaving his home until now,
lives with his wife and his 22-year-old son, both of whom leave the house for work,
and encounter members of the public in doing so. Thus there is still some risk to
Mr. Wilson of contracting the Covid-19 coronavirus. I argue that some opportunity
for Mr. Wilson to get fresh air and exercise would be beneficial to his health.

       I also suggest there is a very low risk of violation of any of his terms of
supervision: he is on GPS monitoring so the people who monitor him can tell in
“real time” if he deviates from the area within which he is supposed to remain. He
also understands that violation of the term of any Order the Court may issue would
carry severe consequences. I also suggest that there is nothing in Mr. Wilson’s
history to suggest that he does not adhere to any conditions of release that the
Courts have set in the past.

       When I spoke with Probation Officer Herrera about this he said that he
would oppose the request because it is not one of the standard terms of home
confinement. He also said that he has not known Mr. Wilson long enough to opine
as to the likelihood that he would adhere to the terms of a modification, even
though Mr.

                                           -2-
        Case 1:16-cr-00317-PAE Document 678 Filed 02/12/21 Page 3 of 3




Wilson has not violated any terms of his supervision since he was released in
September.

       AUSA Matthew Laroche, who also spoke with Officer Herrera, stated to me
in an email that his office “take[s] the same position as Probation with respect to
the request for time out for exercise.” (Email dated January 26, 2021). He added
that to the extent that any of the requests is granted (including the request to attend
the funerals, to which they have no objection) that Mr. Wilson is to be reminded
that his is not permitted to associate with any felons.

       Thus, I ask that the Court grant the modification to permit my client to attend
the funeral services listed above, on such terms as his Probation Officer will set,
and further grant a modification of the terms of the defendant’s home confinement
to permit him to walk outside in his neighborhood for up to one hour per day (or
any variation that the Court may permit, despite the opposition by Probation and
the government.

      Thank you.

                                                   Sincerely,

                                                   /s/ Thomas H. Nooter
                                                   Attorney for Defendant

cc:   AUSA Matthew Laroche, by ECF



 The Court denies Mr. Wilson’s request, substantially for the reasons given by the Government
 on behalf of the Probation Department. The Court encourages the Probation Department, in
 consultation with Mr. Wilson’s counsel, to explore whether there are alternative means of
 affording Mr. Wilson opportunities for fresh air and exercise consistent with the concerns
 articulated by the Probation Department. The Clerk of Court is requested to terminate the
 motion at Dkt. No. 665.
                                                                   2/12/2021
                                   SO ORDERED.

                                               
                                              __________________________________
                                                    PAUL A. ENGELMAYER
                                                    United States District Judge

                                             -3-
